Exhibit 10.8

 

LOGO [g190243g01c69.jpg]

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

WORKING LAYER CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2016

ISSUED TO

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

WORKING LAYER CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

TABLE OF CONTENTS

 

ARTICLE 1

  

BUSINESS COVERED

     1   

ARTICLE 2

  

TERM

     1   

ARTICLE 3

  

SPECIAL TERMINATION

     2   

ARTICLE 4

  

TERRITORY

     3   

ARTICLE 5

  

EXCLUSIONS

     3   

ARTICLE 6

  

RETENTION AND LIMIT

     5   

ARTICLE 7

  

REINSURANCE PREMIUM

     8   

ARTICLE 8

  

EXPERIENCE ACCOUNT

     8   

ARTICLE 9

  

DEFINITIONS

     8   

ARTICLE 10

  

LOSS OCCURRENCE DEFINITION

     11   

ARTICLE 11

  

ACCESS TO RECORDS

     12   

ARTICLE 12

  

ARBITRATION

     12   

ARTICLE 13

  

CONFIDENTIALITY

     14   

ARTICLE 14

  

CURRENCY

     15   

ARTICLE 15

  

ENTIRE AGREEMENT

     15   

ARTICLE 16

  

ERROR AND OMISSIONS

     16   

ARTICLE 17

  

FEDERAL EXCISE TAX

     16   

ARTICLE 18

  

GOVERNING LAW

     16   

ARTICLE 19

  

INSOLVENCY

     16   



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 20

  

LATE PAYMENTS

     17   

ARTICLE 21

  

LIABILITY OF THE REINSURER

     19   

ARTICLE 22

  

LOSS NOTICES AND SETTLEMENTS

     19   

ARTICLE 23

  

NO ASSIGNMENT

     20   

ARTICLE 24

  

NON-WAIVER

     20   

ARTICLE 25

  

NOTICES AND AGREEMENT EXECUTION

     20   

ARTICLE 26

  

OFFSET

     21   

ARTICLE 27

  

OTHER REINSURANCE

     21   

ARTICLE 28

  

SALVAGE AND SUBROGATION

     21   

ARTICLE 29

  

SERVICE OF SUIT

     22   

ARTICLE 30

  

SEVERABILITY

     23   

ARTICLE 31

  

TAXES

     23   

ARTICLE 32

  

THIRD PARTY RIGHTS

     23   

ARTICLE 33

  

COMMUNICATIONS

     23   

ATTACHMENTS

Nuclear Incident Exclusion Clause - Physical Damage – Reinsurance U.S.A.

Sanction Limitation And Exclusion Clause



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

WORKING LAYER CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2016

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

Including any and/or all companies that are or may hereafter become affiliated
therewith

(hereinafter called the “Reinsured”)

by

THE SUBSCRIBING REINSURER(S) SPECIFIED IN THE INTERESTS AND LIABLITIES AGREEMENT

ATTACHED TO THIS CONTRACT

(hereinafter called, with other participants, the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Reinsured in respect of its net excess
liability as a result of any loss or losses which may occur during the Term of
this Contract under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies’’) not covered by the Reinsured’s
flood contract, in force at the effective date hereof or issued or renewed on or
after that date, covering direct and assumed business classified by the
Reinsured as the property perils of Homeowners, Condominium Owners, Renters and
Dwelling, subject to the terms, conditions and limitations hereinafter set
forth.

ARTICLE 2

TERM

 

1. This Contract shall become effective at 12:00:01 a.m., Eastern Time, June 1,
2016, with respect to losses arising out of Loss Occurrences which commence at
or after that time and date, and shall remain in force until 11:59:59 p.m.,
Eastern Time, May 31, 2021, unless earlier terminated in accordance with the
provisions of the Special Termination Article herein.

 

2. Pursuant to the terms of this Contract, the Reinsurer shall not be liable for
Loss Occurrences which commence either prior to the effective time and date of
this Contract or after the effective time and date of expiration or termination.
In the event a Loss Occurrence covered hereunder is in progress at the end of
any Contract Year, the Reinsurer’s liability hereunder shall, subject to the
other terms and conditions of this Contract, be determined as if the entire Loss
Occurrence had occurred prior to the end of such Contract Year, provided that no
part of such Loss Occurrence is claimed in the subsequent Contract Year or
against any renewal or replacement of this Contract.

 

Page 1



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 3

SPECIAL TERMINATION

 

1. The Reinsured may terminate this Contract at the end of any Contract Year by
giving written notice to the Reinsurer at least 30 days prior to the end of such
Contract Year, in the event any of the following circumstances occur:

 

  a. The Florida Office of Insurance Regulation or other legal authority has
ordered the Reinsurer to cease writing business; or

 

  b. The Reinsurer’s A.M. Best’s rating has been assigned or downgraded below A-
and/or its Standard & Poor’s rating has been assigned or downgraded below BBB+;
or

 

  c. The Reinsurer has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement or similar proceedings (whether voluntary or involuntary), or
proceedings have been instituted against the Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations.

 

2. The Reinsured may terminate this Contract at the end of the Third or any
subsequent Contract Year in the event the balance of the Experience Account is
greater than zero as of the effective date of termination, by giving the
Reinsurer at least 30 days prior written notice. In the event of termination in
accordance with this paragraph, the liability of the parties hereunder shall be
commuted. Upon commutation, the Reinsurer shall pay to the Reinsured an amount
equal to the sum of the following:

 

  a. The outstanding reserves as of the date of termination for unpaid Ultimate
Net Loss ceded under this Contract as mutually agreed upon by the parties to
this Contract ; and

 

  b. 90% of the balance of the Experience Account as of the date of termination.

Such payment shall constitute a full and final commutation and release of the
Reinsured and the Reinsurer as respects all liability under this Contract,
without the need for execution and delivery of any further documentation.

 

Page 2



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

3. The Reinsurer may immediately terminate this Contract by giving 10 days
written notice to the Reinsured in the event the Reinsured fails to remit any
premium installment payment due in accordance with the provisions of the Premium
Article. Should the Reinsured remit payment during this notice period, the
Reinsurer shall lose the right to terminate.

 

4. The Reinsurer may terminate this Contract at the end of any Contract Year by
giving written notice to the Reinsured in the event any of the following
circumstances occur:

 

  a. The Reinsured has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement or similar proceedings (whether voluntary or involuntary), or
proceedings have been instituted against the Reinsured for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  b. A change of control and/or sale of the Reinsured.

 

5. The Reinsurer may terminate this Contract at the end of the Third or any
subsequent Contract Year in the event the balance of the Experience Account is
less than zero as of the effective date of termination, by giving the Reinsured
at least 30 days prior written notice.

ARTICLE 4

TERRITORY

The liability of the Reinsurer shall be limited to losses under Policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Reinsured’s
Policies provide coverage when said moveable property is outside the
aforementioned territorial limits.

ARTICLE 5

EXCLUSIONS

 

1. This Contract does not apply to and specifically excludes the following:

 

  a. All excess of loss reinsurance assumed by the Reinsured.

 

  b. Reinsurance assumed by the Reinsured under obligatory reinsurance
agreements, except intercompany reinsurance between the Reinsured and its
affiliates and agency reinsurance where the policies involved are to be
re-underwritten in accordance with the underwriting standards of the Reinsured
and reissued as policies of the Reinsured at the next anniversary or expiration
date.

 

Page 3



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  c. Financial guarantee and insolvency.

 

  d. Insurance policies classified by the Reinsured as Accident and Health,
Fidelity and Surety, Boiler and Machinery, Workers’ Compensation, and Credit
business.

 

  e. Flood and/or earthquake when written as such for standalone policies where
flood and/or earthquake is the only named peril.

 

  f. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause—Physical
Damage -Reinsurance U.S.A.” attached to and forming part of this Contract.

 

  g. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.

 

  h. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  i. All liability of the Reinsured arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Reinsured of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  j. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25% of the Reinsured’s property loss under the applicable original
policy.

 

Page 4



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  k. Loss, damage, cost or expense arising out of an act of terrorism involving
the use of any biological, chemical, nuclear or radioactive agent, material,
device or weapon.

 

  l. All liability arising out of mold, spores and/or fungus, but this exclusion
shall not apply to those losses which follow as a direct result of a loss caused
by a peril otherwise covered hereunder.

 

2. With the exception of subparagraphs (c), (f), (g) and (k) of paragraph
(1) above, should any judicial, regulatory or legislative entity having legal
jurisdiction invalidate any exclusion on the Reinsured’s policy, any amount of
loss for which the Reinsured is liable because of such invalidation will not be
excluded hereunder.

 

3. The Reinsured may submit to the Reinsurer, for special acceptance hereunder,
business not covered by this Contract. Within seven days of receipt of such
request, each Reinsurer shall accept such request, ask for additional
information, or reject the request. If a Reinsurer fails to respond to a special
acceptance request within seven days, the Reinsurer shall be deemed to have
agreed to the special acceptance. If said business is accepted by the Reinsurer,
it will be subject to the terms of this Contract, except as such terms are
modified by such acceptance. Any special acceptance business covered under the
reinsurance agreement being replaced by this Contract will be automatically
covered hereunder. Further, in the event a Reinsurer becomes a party to this
Contract subsequent to the special acceptance of any business not normally
covered hereunder, the Reinsurer shall automatically accept the same as being a
part of this Contract.

ARTICLE 6

RETENTION AND LIMIT

 

1. As respects business subject to this Contract, the Reinsured shall retain and
be liable for the first amount of Ultimate Net Loss, equal to the following:

 

  a. Reinsured’s Retention, as respects all loss or losses arising out of Loss
Occurrences commencing during the Contract Year effective June 1, 2016, shall
equal ****. Reinsured’s Retention, as respects all loss or losses arising out of
Loss Occurrences commencing during the Contract Year effective June 1, 2017,
shall equal the greater of the following:

 

  i. ****; or

 

  ii. **** plus ****% of the Reinsured’s Policyholders’ Surplus as of
December 31, 2016, rounded up to the nearest ****.

 

Page 5



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  b. Reinsured’s Retention, as respects all loss or losses arising out of Loss
Occurrences commencing during the Contract Year effective June 1, 2018, shall
equal the greater of the following:

 

  i. ****; or

 

  ii. **** plus ****% of the Reinsured’s Policyholders’ Surplus as of
December 31, 2017, rounded up to the nearest ****.

 

  c. Reinsured’s Retention, as respects all loss or losses arising out of Loss
Occurrences commencing during the Contract Year effective June 1, 2019, shall
equal the greater of the following:

 

  i. ****; or

 

  ii. **** plus ****% of the Reinsured’s Policyholders’ Surplus as of
December 31, 2018, rounded up to the nearest ****.

 

  d. Reinsured’s Retention, as respects all loss or losses arising out of Loss
Occurrences commencing during the Contract Year effective June 1, 2020, shall
equal the greater of the following:

 

  i. ****; or

 

2. **** plus ****% of the Reinsured’s Policyholders’ Surplus as of December 31,
2019, rounded up to the nearest ****. The Reinsurer shall then be liable for the
amount by which such Ultimate Net Loss exceeds the applicable Reinsured’s
Retention, but the liability of the Reinsurer shall be limited as follows:

 

  a. For each Loss Occurrence in any Contract Year, the amount of the
Reinsurer’s liability shall be limited to the First Event Occurrence Limit, as
defined in paragraph (3) of this Article;

 

  b. In the event the First Event Occurrence Limit is exhausted from a loss or
losses in a given Contract Year, the Reinsurer’s Reinstatement Occurrence Limit,
as defined in paragraph (3) of this Article, shall apply to all loss or losses
arising out of Loss Occurrences commencing during such Contract Year;

 

  c. The Reinsurer’s liability for all Loss Occurrences during the Term of this
Contract that are categorized as First Event Loss Occurrences shall be limited
to the First Event Coverage Term Aggregate Limit, as defined in paragraph (3) of
this Article;

 

Page 6



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  d. The Reinsurer’s liability for all Loss Occurrences during the Term of this
Contract that are categorized as Reinstatement Loss Occurrences shall be limited
to the Reinstatement Term Aggregate Limit, as defined in paragraph (3) of this
Article;

 

  e. The Reinsurer’s liability in any single Contract Year, subject always to
the provisions of subparagraphs (c) and (d) above, shall be limited to that
Contract Year’s applicable First Event Occurrence Limit plus the Reinstatement
Occurrence Limit;

 

  f. The Reinsurer’s liability for all Loss Occurrences, regardless of being
categorized as First Event or Reinstatement, during the Term of this Contract
shall be limited to ****.

 

3. Per the provisions of paragraph (2) above, the reinsurance limits are as
follows:

 

  a. Reinsurer’s First Event Occurrence Limit and Reinstatement Occurrence Limit
shall each be equal to:

 

  i. **** for Contract Year effective June 1, 2016.

 

  ii. **** plus ****% of the positive value, if any, of the Experience Account
at May 31, 2017, for Contract Year effective June 1, 2017.

 

  iii. **** plus ****% of the positive value, if any, of the Experience Account
at May 31, 2018, for Contract Year effective June 1, 2018.

 

  iv. **** plus ****% of the positive value, if any, of the Experience Account
at May 31, 2019, for Contract Year effective June 1, 2019.

 

  b. **** plus ****% of the positive value, if any, of the Experience Account at
May 31, 2020, for Contract Year effective June 1, 2020. Reinsurer’s First Event
Coverage Term Aggregate Limit shall be equal to ****.

 

  c. Reinsurer’s Reinstatement Term Aggregate Limit shall be equal to ****.

 

4. Notwithstanding the provisions above, no claim shall be made under the terms
and conditions of this Contract in any one Loss Occurrence unless at least two
risks insured or reinsured by the Reinsured are involved in such Loss
Occurrence. For purposes hereof, the Reinsured shall be the sole judge of what
constitutes “one risk.”

 

Page 7



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 7

REINSURANCE PREMIUM

The Reinsured shall pay the Reinsurer an annual premium of ****, payable on
June 1 of each Contract Year.

ARTICLE 8

EXPERIENCE ACCOUNT

 

1. The Reinsurer shall establish a notional Experience Account for the benefit
of the Reinsured equal to the following:

 

  a. Cumulative premium earned; less

 

  b. Accrued reinsurer margin equal to ****% of premium earned; less

 

  c. Cumulative net losses paid under this Contract; less

 

  d. Outstanding reserves as of the date of termination for unpaid Ultimate Net
Loss ceded to this Contract.

Premium is earned as it is paid by the Reinsured and received by the Reinsurer.

 

2. If the balance of the Experience Account is positive, the Reinsurer shall pay
the Reinsured an amount equal to ****% of the balance upon termination of this
Contract.

ARTICLE 9

DEFINITIONS

ULTIMATE NET LOSS

The term “Ultimate Net Loss” as used herein shall be defined as the sum or sums
(including Loss in Excess of Policy Limits, Extra Contractual Obligations and
Loss Adjustment Expense, as hereinafter defined) paid or payable by the
Reinsured in settlement of claims and in satisfaction of judgments rendered on
account of such claims after deduction of all salvage, all recoveries, and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Reinsured’s Ultimate Net Loss has been ascertained.

 

Page 8



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall mean 100% of any amount paid or
payable by the Reinsured in excess of its Policy limits, but otherwise within
the terms of its Policy, such loss in excess of the Reinsured’s Policy limits
having been incurred because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action.

 

  b. “Extra Contractual Obligations” shall mean 100% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Reinsured, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Reinsured to settle
within the Policy limits or by reason of the Reinsured’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed 25%
of the contractual loss under all Policies involved in the Loss Occurrence as
respects each excess layer hereunder.

LOSS ADJUSTMENT EXPENSE

The term “Loss Adjustment Expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense, and/or appeal of

 

Page 9



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

claims, regardless of how such expenses are classified for statutory reporting
purposes. Loss Adjustment Expense shall include, but not be limited to, interest
on judgments, expenses of outside adjusters, expenses and a pro rata share of
salaries of the Reinsured’s field employees and expenses of other employees of
the Reinsured who have been temporarily diverted from their normal and customary
duties and assigned to the adjustment of losses covered by this Contract,
expenses of the Reinsured’s officials incurred in connection with losses covered
by this Contract, and Declaratory Judgment Expenses or other legal expenses and
costs incurred in connection with coverage questions and legal actions connected
thereto. Loss Adjustment Expense shall not include normal office expenses or
salaries of the Reinsured’s employees or officials.

DECLARATORY JUDGMENT EXPENSE

The term “Declaratory Judgment Expense” as used herein shall be defined as the
Reinsured’s own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Reinsured’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of Policies reinsured by this Contract, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any Declaratory Judgment Expense
shall be deemed to have been fully incurred by the Reinsured on the same date as
the original loss (if any) giving rise to the action.

CONTRACT YEAR

“Contract Year” as used herein shall be defined as the period from 12:00:01
a.m., Eastern Time, June 1, 2016, through 11:59:59 p.m., Eastern Time, May 31,
2017, and each subsequent 12-month period thereafter that this Contract
continues in force. However, if this Contract is terminated, the final Contract
Year shall be from the beginning of the then current Contract Year to the
effective time and date of termination.

TERM OF THIS CONTRACT

“Term of this Contract” as used herein shall be defined as the period from
12:00:01 a.m., Eastern Time, June 1, 2016, through 11:59:59 p.m., Eastern Time,
May 31, 2021. However, if this Contract is terminated, Term of this Contract as
used herein shall mean the period from 12:00:01 a.m., Eastern Time, June 1, 2016
to the effective time and date of termination.

 

Page 10



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 10

LOSS OCCURRENCE DEFINITION

LOSS OCCURRENCE

 

1. The term “Loss Occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one Loss Occurrence shall be limited to all individual losses
sustained by the Reinsured occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
Loss Occurrence shall be further defined as follows:

 

  a. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Reinsured
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  b. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Reinsured occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  c. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Reinsured’s Loss Occurrence.

 

  d. As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Reinsured’s Loss Occurrence.

 

Page 11



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  e. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs (b) and (c) above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Reinsured which occur during any period of 168 consecutive
hours within the area of one state of the United States or province of Canada
and states or provinces contiguous thereto and to one another may be included in
the Reinsured’s Loss Occurrence.

 

2. For all Loss Occurrences the Reinsured may choose the date and time when any
such period of consecutive hours commences provided that it is not earlier than
the date and time of the occurrence of the first recorded individual loss
sustained by the Reinsured arising out of that disaster, accident or loss and
provided that only one such period of 168 consecutive hours shall apply with
respect to one event, except for any Loss Occurrence referred to in subparagraph
(a) or (b) of paragraph (1) above where only one such period of 96 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

 

3. No individual losses occasioned by an event that would be covered by the 96
hours clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.

ARTICLE 11

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Reinsured on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining and
making copies of information concerning this Contract or the subject matter
thereof. Notification of a request for inspection of records shall be sent to
the Reinsured by the Reinsurer in written form. The Reinsurer’s right of audit
and inspection shall continue as long as either party has a claim against the
other arising out of this Contract.

ARTICLE 12

ARBITRATION

 

1.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Reinsured, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or

 

Page 12



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  Underwriters at Lloyd’s. In the event that either party should fail to choose
an Arbiter within 30 days following a written request by the other party to do
so, the requesting party may choose two Arbiters who shall in turn choose an
Umpire before entering upon arbitration. If the two Arbiters fail to agree upon
the selection of an Umpire within 30 days following their appointment, the two
Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

2. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

3. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall, at the option of the Reinsured, constitute and act as one
party for purposes of this Article and communications shall be made by the
Reinsured to each of the reinsurers constituting one party, provided, however,
that nothing herein shall impair the rights of such reinsurers to assert
several, rather than joint, defenses or claims, nor be construed as changing the
liability of the reinsurers participating under the terms of this Contract from
several to joint.

 

4. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

5. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract. Notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Florida.

 

Page 13



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 13

CONFIDENTIALITY

 

1. The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Reinsured, whether
directly or through an authorized agent, in connection with the placement and
execution of this Contract (hereinafter referred to as “Confidential
Information”) are proprietary and confidential to the Reinsured. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  a. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

  b. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  c. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

2. Absent the written consent of the Reinsured, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies (except to the extent necessary to enable affiliated companies or
third parties engaged by the Reinsurer to perform services related to this
Contract on behalf of the Reinsurer), except:

 

  a. When required by retrocessionaires subject to the business ceded to this
Contract;

 

  b. When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  c. When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business;

 

  d. When required by attorneys in connection with an actual or potential
dispute hereunder; or

 

  e. When required for the Reinsurer’s internal operations directly related to
carrying out the terms and conditions of this Contract.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

Page 14



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

3. With regard to any personally identifiable information of the insured under
the Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

 

4. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Reinsured with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Reinsured in
maintaining the confidentiality provided for in this Article.

 

5. The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.

ARTICLE 14

CURRENCY

 

1. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

2. Amounts paid or received by the Reinsured in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reinsured.

ARTICLE 15

ENTIRE AGREEMENT

This Contract and any related trust agreement, Letter of Credit and/or special
acceptance, shall constitute the entire agreement between the parties hereto
with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract shall be null and void
unless made by written amendment to this Contract and signed by a duly
authorized officer of each of the parties hereto.

 

Page 15



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 16

ERROR AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE 17

FEDERAL EXCISE TAX

 

1. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

2. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Reinsured or its agent should take steps to recover the tax from the United
States Government.

ARTICLE 18

GOVERNING LAW

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

ARTICLE 19

INSOLVENCY

 

1. If more than one reinsured company is included within the definition of
“Reinsured” hereunder, this Article shall apply individually to each such
company.

 

2.

In the event of the insolvency of one or more of the Reinsured’s companies, this
reinsurance shall be payable directly to the Reinsured or to its liquidator,
receiver, conservator or statutory successor, with reasonable provision for
verification, on the basis of the liability of the Reinsured or on the basis of
claims files and allowed in the liquidation proceeding, whichever may be
required by applicable statute, without diminution because of the insolvency of
the Reinsured or because the liquidator, receiver, conservator or

 

Page 16



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  statutory successor of the Reinsured has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Reinsured shall give written notice to the Reinsurer
of the pendency of a claim against the Reinsured indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Reinsured or its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Reinsured as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Reinsured solely as a result of the defense undertaken by the Reinsurer.

 

3. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Reinsured.

 

4. It is further understood and agreed that, in the event of the insolvency of
one or more of the Reinsured’s companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the Reinsured or to its
liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee or other party as more specifically limited
by any statute or regulation applicable hereto, of such reinsurance in the event
of the insolvency of the Reinsured or (2) where the Reinsurer with the consent
of the direct insured or insureds has assumed such Policy obligations of the
Reinsured as direct obligations of the Reinsurer to the payees under such
policies and in substitution for the obligations of the Reinsured to such
payees. However, the exceptions provided in (1) and (2) above shall apply only
to the extent that applicable statutes or regulations specifically permit such
exceptions.

ARTICLE 20

LATE PAYMENTS

 

1. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

Page 17



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

2. In the event any premium, loss or other payment due either party is not
received by the payment due date, the party to whom payment is due may require
the debtor party to pay, and the debtor party agrees to pay, an interest penalty
on the amount past due calculated for each such payment on the last business day
of each month as follows:

 

  a. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  b. 0.016%; times

 

  c. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the party to whom payment is
due.

 

3. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

4. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  a. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal of the
initial billing for each such payment.

 

  b. Any claim or loss payment due the Reinsured hereunder shall be deemed due
30 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 30 days,
interest will accrue on the payment amount overdue in accordance with paragraphs
(2) and (3) above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 

  c. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs (a) and (b) of this paragraph, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days following transmittal of written notification that the
provisions of this Article have been invoked.

 

Page 18



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

5. Nothing herein shall be construed as limiting or prohibiting a Reinsurer from
contesting the validity of any claim, or from participating in the defense of
any claim or suit, or prohibiting either party from contesting the validity of
any payment or from initiating any arbitration or other proceeding in accordance
with the provisions of this Contract. If the debtor party prevails in an
arbitration or other proceeding, then any interest penalties due hereunder on
the amount in dispute shall be null and void. If the debtor party loses in such
proceeding, then the interest penalty on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article.

 

6. Interest penalties arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

ARTICLE 21

LIABILITY OF THE REINSURER

 

1. The liability of the Reinsurer shall follow that of the Reinsured in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers, interpretations and modifications of the
Reinsured’s Policies and any endorsements thereon. However, in no event shall
this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

 

2. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

ARTICLE 22

LOSS NOTICES AND SETTLEMENTS

 

1. Whenever losses sustained by the Reinsured appear likely to result in a claim
hereunder, the Reinsured shall notify the Reinsurer, and the Reinsurer shall
have the right to participate in the adjustment of such losses at its own
expense.

 

Page 19



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

2. All loss settlements made by the Reinsured, provided they are within the
terms of this Contract, shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured. Notwithstanding the foregoing, and subject to the provisions set
forth under paragraph (2) of the Exclusions Article, should any judicial,
regulatory, or legislative entity having legal jurisdiction require that the
Reinsured be liable for any amounts that are otherwise outside the terms of the
Reinsured’s original Policies, the Reinsurer agrees that such amounts shall be
subject always to the terms and conditions of this Contract.

ARTICLE 23

NO ASSIGNMENT

Neither party shall assign its rights or obligations hereunder to any other
entity, whether or not an affiliate, without the express written consent of the
other party, and any purported assignment in violation of this provision shall
be deemed to not have occurred for the purposes of this Contract.

ARTICLE 24

NON-WAIVER

The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies with respect to similar situations in the
future.

ARTICLE 25

NOTICES AND AGREEMENT EXECUTION

 

1. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

2. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

Page 20



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

  a. Paper documents with an original ink signature;

 

  b. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  c. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record”,
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

3. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

ARTICLE 26

OFFSET

The Reinsured and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due from one party to the other under this Contract;
provided, however, that in the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with applicable statutes and
regulations.

ARTICLE 27

OTHER REINSURANCE

The Reinsured shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Reinsured and be entirely
disregarded in applying all of the provisions of this Contract.

ARTICLE 28

SALVAGE AND SUBROGATION

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Reinsured, less the actual cost, excluding salaries of
officials and employees of the Reinsured and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Reinsured for its primary loss. The Reinsured hereby agrees to enforce its
rights to salvage or

 

Page 21



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

subrogation relating to any loss, a part of which loss was sustained by the
Reinsurer, and to prosecute all claims arising out of such rights if, in the
Reinsured’s opinion, it is economically reasonable to do so.

ARTICLE 29

SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities.)

 

1. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

2. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder or fails to otherwise perform its obligations hereunder, the
Reinsurer, at the request of the Reinsured, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate court is accepted by the Reinsurer or is determined by removal,
transfer or otherwise, as provided for above, will comply with all requirements
necessary to give said court jurisdiction and, in any suit instituted against
any of the Reinsurers upon this Contract, will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

 

3. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the Office of the General Counsel, Berkshire Hathaway Insurance Group, 100 First
Stamford Place, Suite 200, Stamford CT 06902, upon whom service of process may
be served by any lawful process in any action, suit or proceeding instituted by
or on behalf of the Reinsured or any beneficiary hereunder arising out of this
Contract.

 

Page 22



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

ARTICLE 30

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 31

TAXES

In consideration of the terms under which this Contract is issued, the Reinsured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America of the District of Columbia.

ARTICLE 32

THIRD PARTY RIGHTS

This Contract is solely between the Reinsured and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the Insolvency Article.

ARTICLE 33

COMMUNICATIONS

All communication (including but not limited to notices, reports and statements)
relating to this Contract and all payments (including but not limited to
premium, return premium, commissions, taxes, losses, Loss Adjustment Expense,
salvages and loss settlements) under this Contract shall be made directly
between the Reinsured and the Reinsurer.

 

Page 23



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE – REINSURANCE U.S.A.

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reinsured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reinsured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reinsured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reinsured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all Policies issued by the Reinsured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada Policies issued by the
Reinsured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.



--------------------------------------------------------------------------------

LOGO [g190243g01c69.jpg]

 

SANCTION LIMITATION AND EXCLUSION CLAUSE

No reinsurer shall be deemed to provide cover and no reinsurer shall be liable
to pay any claim or provide any benefit hereunder to the extent that the
provision of such cover, payment of such claim or provision of such benefit
would expose that reinsurer to any sanction, prohibition or restriction under
United Nations resolutions or the trade or economic sanctions, laws or
regulation of the European Union, United Kingdom or United States of America.